Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 1 of 12 PageID #: 1387




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


   BILLJCO, LLC                           )
                                          ) CASE NO: 2:21-cv-00181-JRG
   v.                                     )       (Lead Case)
                                          )
   CISCO SYSTEMS, INC.                    )
                                          )
                                          )

   BILLJCO, LLC                           )
                                          )
   v.                                     ) CASE NO: 2:21-cv-00183-JRG
                                          )      (Member Case)
   HEWLETT PACKARD ENTERPRISE             )
   COMPANY, ARUBA NETWORKS, INC.          )
                                          )
                                          )


                  BILLJCO, LLC’S SURREPLY IN OPPOSITION TO
                       DEFENDANTS’ MOTION TO DISMISS




38921301.4                            1
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 2 of 12 PageID #: 1388




                                        INTRODUCTION

         Defendants’ reply brief continues to try to box BillJCo into a “standards compliance”

theory of liability. This, however, flatly ignores the actual pleadings in BillJCo’s Complaint, which

includes specific allegations of direct infringement substantiated by Defendants’ own literature

and product evidence. Defendants motion fails for this reason alone. Even if BillJCo were alleging

infringement solely through standards compliance (it is not), Defendants’ motion would still fail

as the Complaint properly alleges Defendants’ compliance with and implementations of the

standard. The summary judgment cases cited by Defendants do not change that result.

         As to Defendants’ divided infringement argument, their reply brief only demonstrates their

seeking of premature claim construction. Defendants spend two pages of their reply parsing the

patents, bolding certain terms and phrases, and advocating for their interpretation of them. This

type of claim construction is improper at the pleading stage, and again, Defendants cite no cases

decided on a motion to dismiss establishing otherwise.

         Even if the Court were to leapfrog claim construction and weigh the parties competing

constructions now, there is no issue of divided infringement. Defendants’ reply brief constructs a

new so-called “second step” of the claim which is nothing more than the user’s act of turning on

an application configured to listen for the message at issue. But as shown in BillJCo’s response

brief, this is not a separate claim step but simply a characterization of the destination of the

transmitted data. If Defendants’ parsing of the patent language were correct, potential defendants

could avoid liability for patents involving transmissions from radios or electronic devices by

simply arguing the patent involves a second step of turning on the receiving device. That result

would defy reason.




38921301.4                                       2
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 3 of 12 PageID #: 1389




         Finally, Defendants argue in conclusory fashion regarding BillJCo’s contributory and pre-

suit knowledge allegations. BillJCo’s complaint is replete with allegations, which viewed in the

light most favorable to BillJCo, adequately plead its claims. This Court should deny Defendants’

motion.1

                                           ARGUMENT

I.       There Are No Grounds to Dismiss BillJCo’s Complaint Based on Defendants’
         Strawman Standard Compliance Argument.

         Defendants’ standards compliance reply brief is a strawman—they push forward a legal

theory surrounding standards compliance, argue the pleadings do not meet this theory, and then

use those grounds to ask the Court to dismiss the Complaint. But the Court does not need to address

this strawman because Defendants have no answer for BillJCo’s allegations that specifically allege

direct infringement based on Defendants’ own product literature and evidence. See, e.g., Dkt. 1 at

¶¶ 40, Ex. D; Dkt. 24 at pp. 5-8. For example, BillJCo includes the following allegations

demonstrating Defendants’ infringing conduct based on its own product literature and evidence:

    HPE/Aruba Evidence                                                                  Complaint
                                                                                        Citation
                                                                                        Ex. D at 1,
                                                                                        3, 5, & 8
                                                                                        Ex. E at 2,
                                                                                        4, & 5
                                                                                        Ex. F at 1




1
  Defendants’ only remaining argument is that BillJCo has failed to plead indirect infringement
since BillJCo underlying claim for direct infringement fails. For the reasons stated in its opposition
(Dkt. 24) and sections I and II of this brief, BillJCo has adequately pleaded direct infringement
and thus satisfied this predicate for indirect infringement.


38921301.4                                        3
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 4 of 12 PageID #: 1390




 https://www.arubanetworks.com/products/location-services/beacons-
 tags/beacons/
                                                                                    Ex. D at 2,
                                                                                    4, 5, & 8
                                                                                    Ex. E at 2,
                                                                                    6
                                                                                    Ex. F at 2,
                                                                                    3




 https://www.arubanetworks.com/products/location-services/beacons-
 tags/beacons/
                                                                                    Ex. D at 6




 https://www.arubanetworks.com/products/location-services/beacons-
 tags/beacons/
 “These small, low-power wireless transmitters broadcast radio signals at regular   Ex. D at 7
 intervals that can be heard and interpreted by iOS and Android devices equipped
                                                                                    Ex. E at 2
 with Meridian-powered mobile apps from Aruba and our Meridian Engage app
 development partners.”                                                             Ex. F at 2
 https://www.arubanetworks.com/products/location-services/beacons-
 tags/beacons/




38921301.4                                     4
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 5 of 12 PageID #: 1391




                                                                           Ex. E at 1
                                                                           Ex. F at 1




 https://community.arubanetworks.com/technical-product-details/location-
 services/aruba-beacons
                                                                           Ex. E at 9




 https://www.arubanetworks.com/assets/so/SO_MobileEngagement. pdf




38921301.4                                    5
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 6 of 12 PageID #: 1392




         Defendants have no response to this. Indeed, BillJCo is not required to allege more at this

point. See Bot M8 LLC v. Sony Corp. of Am., 4 F. 4th 1342, 1352 (Fed. Cir. 2021) (“[A] plaintiff

need not prove its case at the pleading stage. . . . A plaintiff is not required to plead infringement

on an element-by-element basis.”) (citations and quotations omitted).

         Even if BillJCo were only alleging infringement through standards compliance, its

Complaint easily meets the threshold. In their reply brief, Defendants argue that BillJCo has not

alleged enough to “tie” its products to the iBeacon standard (Dkt. 25 at p. 2), and suggests that

BillJCo only alleges that Defendants’ products are “compatible” with the iBeacon standard. Id.

This, however, does not tell the full story. BillJCo specifically alleges that Defendants’ products

comply with the iBeacon standard and implement it. For example, BillJCo alleges that Defendants’

products operate “in compliance with beacon standards and specifications.” Dkt. 1 at ¶ 27. BillJCo

then alleges that Defendants’ products “implement certain features of different beacon

specifications and protocols including the iBeacon standard.” Id. at ¶ 29. BillJCo then goes further

to identify which portions of the iBeacon standard are at issue. See, e.g. Dkt. 1-7, p. 4 (Allegations

showing Defendants compliance with “iBeacon data” packet format). Accordingly, even if

BillJCo were only proceeding on a standards compliance theory, the pleading requirements are

met.

         To be sure, Defendants’ reply brief also fails to identify any cases dismissing a claim for

failure to allege standards compliance at the pleading stage. Defendants instead continue to rely

on the summary judgment decision in Fujitsu Ltd. v. Netgear Inc., 620 F. 3d 1321, 1328 (Fed. Cir.




38921301.4                                        6
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 7 of 12 PageID #: 1393




2010). The lack of supporting case law is understandable since determining issues of standards

compliance require a detailed factual analysis that is improper at the motion to dismiss stage.2

II.      The Court Should Reject Defendants’ Divided Infringement Arguments.

         A.     Defendants Reply Brief Shows That Its Divided Infringement Theory Seeks
                Premature Claim Construction.

         BillJCo demonstrated in its response brief that Defendants’ divided infringement argument

seeks a premature claim construction of the ‘011 Patent. The Defendants’ reply brief does not

really dispute that point and instead spends two pages walking through the Defendants’

interpretation of the meanings of various words in the patents at issue. Dkt. 25 at p 4. Defendants’

parsing of the text only further confirms that Defendants are asking the Court to engage in claim

construction now.

         Even the cases cited by Defendants show that their attempt to engage in claim construction

is premature. Each case was decided at the summary judgment stage. See Centillion Data Sys.,

LLC v. Qwest Commc’ns Int’l, Inc., 631 F. 3d 1279, 1286 (Fed. Cir. 2011); Int’l Bus. Machines

Corp. v. Booking Holdings Inc., 775 F. App’x 674, 680 (Fed. Cir. 2019).

         As with their standards compliance argument, Defendants fail to cite any relevant joint

infringement cases decided on a motion to dismiss. That is because Defendants’ arguments are

premature.

         B.     There Is No Divided Infringement.

         Defendants’ reply brief serves to underscore the fact that it needs the Court to prematurely

interpret the claim language to succeed on its motion. In particular, BillJCo’s opposition brief




2
 Defendants reply brief suggests BillJCo needs to plead specificity with respect to “optional”
sections of the standard. Dkt. 25 at p. 2. There is no such pleading requirement which would, of
course, be a highly factual inquiry which would fall outside the scope of a motion to dismiss.


38921301.4                                        7
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 8 of 12 PageID #: 1394




identified several cases confirming there could be no divided infringement based on Defendants’

theory. Dkt. 24 at pp. 14-17. Defendants’ attempt to distinguish these cases misses the mark. In

particular, Defendants claims these cases do not apply because they “do not require the action of

an end user to practice each and every claim element.” Dkt. 25 at p. 6. This is clearly not the case.

The claim at issue in Summit 6, LLC v. Samsung Elecs. Co. involved “being provided to said client

device from a device separate from said client device.” 802 F. 3d 1283, 1291 (Fed. Cir. 2015)

(emphasis added). Clearly, a device separate from said client device (e.g. another device/user)

was at issue.

         Int’l Bus. Machines Corp. v. Priceline Grp. Inc. is no different in that the claim required

that when retrieving objects: “if unavailable from the objects stored at the respective reception

system, then from the network.” 271 F. Supp. 3d 667, 682 (D. Del. 2017). So to here, this claim

dealt with a third party device/entity.

         Defendants simply cannot make any meaningful distinction of these cases. Rather, like

Int’l Bus. Machines and Summit 6, claim 11 characterizes a “receiving user carried mobile data

processing system” but does not require the end user to be an actor to complete the single step of

“periodically beaconing outbound a broadcast unidirectional wireless data record from at least one

sending data processing system.”3

         Next, Defendants transform their joint infringement argument into an “inconsistent”

pleading argument. This also fails. Specifically, Defendants cite Bot M8 LLC v. Sony Corp. of Am.,




3
  Defendants argument only underscores its attempt at premature claim construction. They argue
that “the claim limitations (and Plaintiff’s claim chart mapping) explicitly require the action of a
user, separate from the steps performed by the ‘sending data processing system,’ in order to
activate location based services as required by the claim.” Dkt. 25 at p. 6. But as BillJCo
explained in its opposition brief, it disagrees with this construction and argues that this and other
aspects of claim 11 are merely characterizations of a single step. See Dkt. 24 at pp. 14-16.


38921301.4                                        8
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 9 of 12 PageID #: 1395




4 F.4th 1342, 1354 (Fed. Cir. 2021)—which is not a joint infringement case—for the proposition

that “a patentee may subject its claims to early dismissal by pleading facts that are inconsistent

with the requirements of its claims.” Id. The problem in Bot M8 LLC was that the patent claim at

issue indisputably required two components to be stored on the same board, and that board must

be separate from the motherboard in a gaming system. Id. The dismissal occurred because plaintiff

contradictorily alleged that at least one of the components was in the motherboard. Id.

Accordingly, the court dismissed the complaint for that reason. See id.

         Nothing in the BillJCo Complaint are inconsistent or contradictory. Defendants argue that

BillJCo’s mere reference to a third-party “action of a user” (Dkt. 25 at p. 6) in its claim chart

automatically means there is some type of inconsistency. Dkt. 25 at p. 4. This, of course, is not

true. Defendants’ argument is rather a conflation of the evidence needed to demonstrate

infringement with a claim construction analysis– neither of which are appropriate considerations

at the motion to dismiss stage. Indeed, BillJCo can meet its evidentiary infringement burden in a

variety of different ways including through reliance on third party sources.

III.     BillJCo Adequately Pleaded Contributory Infringement.

         Defendants argue in conclusory fashion that BillJCo’s allegations as to contributory

infringement are conclusory and generic. See Dkt. 25 at p. 8. “Contributory infringement may be

shown by demonstrating that an entire accused product has no substantial noninfringing uses” or

by “by demonstrating that a specific component of that accused produced has no substantial

noninfringing uses.” Motiva Pats., LLC v. Sony Corp., 408 F. Supp. 3d 819, 829 (E. D. Tex. 2019).

Defendants’ argument ignores the detail BillJCo goes into describing the technology at issue and

Defendants’ infringement in the Complaint and accompanying claim charts. See Dkt. 1 at ¶¶ 18-

20; 27-30; see also Dkt. 1-7–1-9. Defendants also ignore that BillJCo specifically identified certain




38921301.4                                       9
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 10 of 12 PageID #: 1396




of Defendants’ products as Accused Infringing Instrumentalities. See Dkt. 1 at ¶ 27. Along with

BillJCo’s allegations, claim charts further establish no substantial noninfringing use. See Dkt. 1 at

¶ 35; Dkt. 1-7–1-9. BillJCo’s pleadings go well beyond what the court found lacking in Core

Wireless Licensing S. A. R. L. v. Apple Inc., where the plaintiff failed to “identify the general

functionality of the respective patents, the hardware and/or software components it accuses, or

how those components are material and especially adapted for infringement.” 2015 WL 5000397,

at *5 (E. D. Tex. June 3, 2015), report and recommendation adopted, 2015 WL 13885437 (E. D.

Tex. July 15, 2015). The Court should reject Defendants’ conclusory allegations to the contrary

and deny their motion to dismiss.

IV.      BillJCo Adequately Pleaded Notice.

         Defendants argue that “BillJCo has conceded it is seeking only post-suit liability.” Dkt. 25

at p. 9. But BillJCo’s opposition brief does not concede any such thing. BillJCo has alleged

knowledge and/or willful blindness as to each of the Patents-in-Suit—applicable to both pre- and

post-suit knowledge. See, e g., Dkt. 1 at ¶¶ 36, 45, 55, 65.

                                          CONCLUSION

         For all of the foregoing reasons and the reasons stated in BillJCo’s opposition brief (Dkt.

24), the Court should deny Defendants’ motion to dismiss.

Dated: August 31, 2021                             Respectfully submitted,

                                                  /s/ Brian Michalek
                                                  Brian R. Michalek (pro hac vice granted)
                                                  Casey Grabenstein (pro hac vice granted)
                                                  Brian Landry (pro hac vice granted)
                                                  Erin Westbrook (pro hac vice granted)
                                                  brian.michalek@saul.com
                                                  casey.grabenstein@saul.com
                                                  brian.landry@saul.com
                                                  erin.westbrook@saul.com
                                                  Saul Ewing Arnstein & Lehr LLP


38921301.4                                        10
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 11 of 12 PageID #: 1397




                                      161 N. Clark St., Suite 4200
                                      Chicago, IL 60601
                                      Telephone: 312-876-7100
                                      Facsimile: 312-876-0288

                                      Of Counsel:

                                      Claire Abernathy Henry
                                      Texas State Bar No. 24053063
                                      E-mail: claire@wsfirm. com
                                      Andrea L. Fair
                                      Texas State Bar No. 24078488
                                      E-mail: andrea@wsfirm. com
                                      WARD, SMITH & HILL, PLLC
                                      1507 Bill Owens Parkway
                                      Longview, Texas 75604
                                      (903) 757-6400 (telephone)
                                      (903) 757-2323 (facsimile)
                                      Attorneys for Plaintiff BillJCo, LLC




38921301.4                            11
Case 2:21-cv-00181-JRG Document 30 Filed 08/31/21 Page 12 of 12 PageID #: 1398




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served via e-mail on August 31, 2021 to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.



                                                            /s/Brian R. Michalek




38921301.4                                      12
